NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 11-4580
                                     ____________

                           UNITED STATES OF AMERICA

                                           v.

                                   ISIAH FAWKES,

                                                      Appellant
                                     ____________

                           On Appeal from the District Court
                                  for the Virgin Islands
                              (D.C. No. 1-07-cr-00042-001)
                     District Judge: Honorable Anne E. Thompson
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 4, 2012

               Before: SMITH, HARDIMAN and ROTH, Circuit Judges.

                                (Filed: January 15, 2013)
                                     ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Isaiah Fawkes appeals his judgment of conviction and sentence. His attorney has

moved to withdraw under Anders v. California, 386 U.S. 738 (1967). For the reasons that

follow, we will grant counsel’s motion to withdraw and affirm the District Court’s
judgment.

                                            I

      Beginning in 2001, Fawkes and childhood friend Myron Punter agreed to operate a

drug trafficking organization in Alaska. Fawkes, who lived in the U.S. Virgin Islands,

was responsible for obtaining the drugs and sending them to Punter in Alaska.

Approximately once per week, Fawkes sent packages containing both powder and crack

cocaine concealed in colon cleanser bottles. Punter received the drugs and sold them. To

pay Fawkes, Punter used the drug proceeds to wire money via Western Union money

orders to Fawkes in the Virgin Islands.

      Initially, Punter sent the wires in his own name. Thereafter, Punter paid others to

wire funds to Fawkes. Similarly, Fawkes gave Punter names of people in the Virgin

Islands who were willing to receive wires and turn over the proceeds to Fawkes. Punter

eventually sent a total of $307,849 to Fawkes.

      In 2005, Fawkes, Punter, and fourteen other co-defendants were indicted for

conspiracy to commit money laundering in violation of 18 U.S.C. §§ 1956(a) and (h) and

conspiracy to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Punter

and several co-defendants pleaded guilty. The others, including Fawkes, proceeded to a

jury trial, which commenced on January 30, 2006. A mistrial was declared on February

24, 2006.




                                            2
       In 2007, a grand jury returned a second indictment against Fawkes and seven co-

defendants that included the conspiracy counts of the 2005 indictment, but also added

eighty substantive counts of money laundering. After protracted litigation surrounding

the defendants’ claims of double jeopardy, see United States v. Allick, 386 F. App’x 100

(3d Cir. 2010); United States v. Allick, 274 F. App’x 128 (3d Cir. 2008), a jury trial for

Fawkes and six remaining co-defendants commenced on March 21, 2011. On March 30,

2011, Fawkes was found guilty as to counts 1, 2, 13 to 40, and 78 to 82 of the

indictment. 1 On December 2, 2011, the Court sentenced Fawkes to concurrent terms of

200 months’ imprisonment on each count.

       Fawkes filed a timely notice of appeal. His appointed counsel now seeks to

withdraw pursuant to Anders, asserting that there are no nonfrivolous issues for appeal.

Fawkes has not filed a pro se brief in opposition to counsel’s brief. The Government has

filed a brief supporting counsel’s Anders motion.

                                               II

       The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231 and 48

U.S.C. § 1612(a). We have appellate jurisdiction under 28 U.S.C. § 1291. Under Anders,

we ask: (1) whether counsel adequately fulfilled the requirements of Third Circuit Local

Appellate Rule 109.2(a); and (2) whether an independent review of the record presents


       1
           Counts 3 to 12 and 41 to 77 had been dismissed pre-trial.


                                               3
any nonfrivolous issues. United States v. Coleman, 575 F.3d 316, 319 (3d Cir. 2009).

                                              A

       To satisfy the first prong of Anders, counsel must examine the record, conclude

that there are no nonfrivolous issues for review, and request permission to withdraw. See

United States v. Youla, 241 F.3d 296, 299–300 (3d Cir. 2001). Counsel must accompany

his motion to withdraw with a “brief referring to anything in the record that might

arguably support the appeal.” Anders, 386 U.S. at 744. The brief must “satisfy the court

that counsel has thoroughly examined the record in search of appealable issues, and . . .

explain why the issues are frivolous.” Youla, 241 F.3d at 300. Counsel need not raise

and reject every possible claim; rather, he must “provide[] sufficient indicia that he

thoroughly searched the record and the law in service of his client so that we might

confidently consider only those objections raised.” Id. at 301 (quoting United States v.

Marvin, 211 F.3d 778, 781 (3d Cir. 2000)).

       “Where the Anders brief initially appears adequate on its face, the proper course ‘is

for the appellate court to be guided in reviewing the record by the Anders brief itself,’” as

well as issues raised in a defendant’s pro se brief. Id. (quoting United States v. Wagner,

103 F.3d 551, 553 (7th Cir. 1996)). On the other hand, if we “find[] arguable merit to the

appeal, or that the Anders brief is inadequate to assist the court in its review, [we] will

appoint substitute counsel, order supplemental briefing and restore the case to the




                                               4
calendar.” 3d Cir. L.A.R. 109.2(a). However, “we will not appoint new counsel even if

an Anders brief is insufficient to discharge current counsel’s obligations to his or her

client and this court” if the “frivolousness [of the appeal] is patent.” Coleman, 575 F.3d

at 321 (quoting Marvin, 211 F.3d at 781) (internal quotation marks omitted).

       In his Anders brief, Fawkes’s counsel identifies four potential issues for appeal:

(1) that the District Court erred when it denied Fawkes’s trial counsel’s motion to

withdraw; (2) that the evidence was insufficient to support Fawkes’s conviction for

conspiracy to distribute cocaine; (3) that the evidence was insufficient to support

Fawkes’s conviction for conspiracy to commit money laundering; and (4) that the

sentence imposed by the District Court was unreasonable.

       Counsel then attempts to explain why each is frivolous. We find that counsel’s

explanation regarding issues (1), (2), and (3) is barely adequate. However, counsel’s

discussion of issue (4) is cursory and provides little legal or factual analysis of the claim.

As such, the brief does not satisfy the requirements of Rule 109.2(a). 2

       Nevertheless, based on our independent review of the record, we find the appeal to

be “patently frivolous.” Accordingly, we will grant counsel’s motion and affirm


       2
         We also note that the Government’s brief is unhelpful. The Government’s
analysis of the issues for appeal reads in its entirety: “The Government agrees that the
issues raised by Appellant are frivolous for the same reasons set forth in his Anders
brief.”



                                               5
Fawkes’s conviction and sentence. Coleman, 575 F.3d at 321. We consider each issue in

turn.

                                              B

        The first argument is that the District Court erred when it denied Fawkes’s trial

counsel’s motion to withdraw. Appellate counsel argues that this decision violated

Fawkes’s Sixth Amendment right to effective assistance of counsel because trial counsel

had a conflict of interest that adversely affected his representation of Fawkes. 3

        At trial, Fawkes was represented by appointed counsel Jomo Meade. Meade had

also represented Fawkes in a prior criminal proceeding in which Fawkes had been

charged with distribution of cocaine base in violation of 21 U.S.C. § 841(a)(1) and

possession of a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g) and

924(a)(2), among other charges. Against the advice of Meade, Fawkes decided to plead

guilty to those charges pursuant to a plea agreement. In August 2006, he was sentenced

to 87 months’ imprisonment on the cocaine charge and 120 months’ imprisonment on the

firearm charge, to be served consecutively.

        In March 2010, after Fawkes had been charged in the current conspiracy


        3
         Although “an actual conflict of interest claim, like other types of ineffective
assistance of counsel claims, is generally not cognizable in the first instance on direct
appeal,” United States v. Morena, 547 F.3d 191, 198 (3d Cir. 2008), this is one of the rare
cases in which the record is sufficient to enable full consideration of the issue, see Gov’t
of the Virgin Islands v. Zepp, 748 F.2d 125, 134 (3d Cir. 1984).


                                              6
indictment and Meade had again been appointed to represent him, Fawkes filed a habeas

corpus petition attacking his previous firearm sentence in which he alleged that Meade

had rendered ineffective assistance of counsel by not pursuing an appeal. Meade

subsequently filed a motion to withdraw as counsel in Fawkes’s conspiracy case based on

the fact that the trust between attorney and client had been broken. The District Court

held a hearing on the motion, and upon being questioned by the Court, Fawkes stated that

he wanted Meade to continue as his counsel. As a result, the Court denied the motion to

withdraw.

       The Sixth Amendment guarantees a defendant the right to the effective assistance

of counsel, which includes “a correlative right to representation that is free from conflicts

of interest.” Wood v. Georgia, 450 U.S. 261, 271 (1981); see also Zepp, 748 F.2d at 131.

To establish a Sixth Amendment violation, the defendant must demonstrate both that

there was an actual conflict of interest and that the conflict adversely affected counsel’s

performance. Mickens v. Taylor, 535 U.S. 162, 170–71 (2002); Cuyler v. Sullivan, 446
U.S. 335, 349–50 (1980). “Even where an actual conflict exists,” however, a defendant

“may waive this conflict . . . and elect to have the attorney continue representation, so

long as that waiver is knowing, intelligent, and voluntary.” Yeboah-Sefah v. Ficco, 556
F.3d 53, 68 (1st Cir. 2009) (quoting United States v. Ross, 33 F.3d 1507, 1524 (11th

Cir.1994)) (internal quotation marks omitted). Although a district court need not accept a




                                              7
defendant’s proffered waiver, we give substantial deference to district courts in making

this decision. Wheat v. United States, 486 U.S. 153, 163 (1988).

       In this case, the District Court held a hearing to consider the motion to withdraw.

At the hearing, the District Court asked Fawkes if he wanted Meade to continue to

represent him despite the filing of ineffective assistance claims in his habeas petition.

Fawkes informed the District Court that he wanted Meade to continue representing him

despite the potential conflict of interest. Nothing in the record indicates that the waiver

was involuntary. The District Court thus adequately “inquire[d] into the nature of the

conflict and the client’s awareness of the conflict,” Zepp, 748 F.2d at 139, and we cannot

say that the District Court abused its discretion in accepting Fawkes’s waiver.

                                              C

       The second and third arguments raised in the Anders brief relate to the sufficiency

of the evidence presented at trial to convict Fawkes of conspiracy to distribute cocaine

and conspiracy to commit money laundering. “In reviewing a sufficiency-of-the-evidence

claim, . . . we must examine the totality of the evidence, both direct and circumstantial,

and interpret the evidence in the light most favorable to the government as the verdict

winner.” United States v. Starnes, 583 F.3d 196, 206 (3d Cir. 2009) (citations omitted).

“We must uphold the jury’s verdict if there is substantial evidence from which a rational

trier of fact could find the essential elements of the crime beyond a reasonable doubt.” Id.




                                              8
(citations omitted).

                                             1

       “The essential elements of a drug distribution conspiracy under 21 U.S.C. § 846

are: (1) a shared unity of purpose, (2) an intent to achieve a common goal, and (3) an

agreement to work together toward the goal.” United States v. Iglesias, 535 F.3d 150,

156 (3d Cir. 2008) (quoting United States v. Bobb, 471 F.3d 491, 494 (3d Cir. 2006))

(internal quotation marks omitted). However, “a simple buyer-seller relationship, without

any prior or contemporaneous understanding beyond the sales agreement itself, is

insufficient to establish that the buyer was a member of the seller’s conspiracy.” United

States v. Gibbs, 190 F.3d 188, 197 (3d Cir. 1999) (citations omitted). Among the factors

we have considered in determining whether a conspiracy has been shown are “the length

of affiliation between the defendant and the conspiracy; whether there is an established

method of payment; the extent to which transactions are standardized; and whether there

is a demonstrated level of mutual trust.” Id. at 199 (citation omitted). The presence of

one or more of these factors furthers the inference that a conspiracy existed. Id. at 200.

       Here, Fawkes and Punter conducted their drug distribution operation for nearly

two years. The transactions were standardized and regular; approximately once a week,

Fawkes would send Punter crack and powder cocaine concealed in colon cleansing

bottles. Fawkes would provide these drugs on credit and await payment until after Punter




                                             9
sold the drugs to his customers, which demonstrates a level of mutual trust. Punter would

then pay Fawkes through an established method of payment, namely the Western Union

transactions. Based on this evidence, a reasonable juror could conclude that Fawkes and

Punter shared a common goal, the intent to achieve that goal, and an agreement to achieve

it. See Iglesias, 535 F.3d at 156; Bobb, 471 F.3d at 495; Gibbs, 190 F.3d at 199–200.

                                             2

       A person is guilty of money laundering under § 1956 if, inter alia, he knowingly

uses the proceeds from some form of unlawful activity to conduct a financial transaction

with the intent to promote the carrying on of the unlawful activity or to conceal the true

character of the proceeds. See 18 U.S.C. § 1956(a)(1). To prove a conspiracy to commit

money laundering under 18 U.S.C. § 1956(h), the Government must show: “(1) that an

agreement was formed between two or more persons; and (2) that the defendant

knowingly became a member of the conspiracy.” United States v. Greenidge, 495 F.3d
85, 100 (3d Cir. 2007).

       In this case, Fawkes and Punter attempted to mask the drug proceeds through the

use of Western Union money orders. Furthermore, after they came to believe that their

repeated Western Union transactions would generate suspicion, they concealed the nature

and true owner of the drug proceeds by using others to send and receive the funds.

Fawkes provided Punter with the names of trusted associates who would receive the




                                             10
Western Union wires and cash them for Fawkes. These transactions occurred

approximately once per week for nearly two years. This evidence easily supports a

conviction for conspiracy to commit money laundering.

                                            D

       The final argument is that Fawkes’s sentence was procedurally and substantively

unreasonable. We can find no basis to conclude that the District Court abused its

discretion in sentencing Fawkes to a term of 200 months’ imprisonment, a term 160

months less than the low end of the advisory United States Sentencing Guidelines range,

followed by four years of supervised release. The District Court engaged in the three-step

sentencing analysis we prescribed in United States v. Gunter, 462 F.3d 237, 247 (3d Cir.

2006). Furthermore, it followed the procedures announced in Gall v. United States, 552
U.S. 38, 50–51 (2007), by giving meaningful consideration to the pertinent sentencing

factors embodied in 18 U.S.C. § 3553(a). If a sentence is procedurally sound, it is also

considered substantively reasonable “unless no reasonable sentencing court would have

imposed the same sentence on that particular defendant for the reasons the district court

provided.” United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc). Here,

the District Court considered the sentence Fawkes was already serving for his previous

cocaine and firearm convictions, and found that a lengthier sentence on the current

convictions would not be beneficial or constructive to society. These considerations




                                            11
cannot be said to be unreasonable.

                                          III

      For the foregoing reasons, we will affirm the judgment of the District Court and

grant counsel’s motion to withdraw pursuant to Anders.




                                           12